DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/11/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 15 is objected to because of the following informalities: “housing” is incorrectly spelled as “sousing”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ewing et al., US 2009/0051192.
Regarding claim 1:
Ewing discloses a power swing door actuator for a vehicle door that is moveable relative to a vehicle body between a closed position and a fully-open position, the power swing door actuator comprising: 
a housing (58) mounted to the vehicle door (32); 
a spindle drive mechanism including a leadscrew (59) rotatably supported by the housing and a drive nut (61) in threaded engagement with the leadscrew such that rotation of the leadscrew causes translational movement of the drive nut relative to the leadscrew; 
an electric motor (52) supported by the housing and configured to rotatably drive the leadscrew; 
an elongated connector link (60) having a first link segment pivotably connected to the drive nut (the pivot between 59 and 60, refer to Fig. 6) and a second link segment pivotably connected to the vehicle body (22); and 
a door check mechanism (76) operably disposed between the connector link and one of the housing and the vehicle door and configured to apply a biasing load on the connector link for mechanically holding the vehicle door in at least one intermediate open position in addition to the fully-open position (via detents 68 and 70), 
wherein rotation of the leadscrew in a first rotary direction causes translational movement of the drive nut in an opening direction for moving the vehicle door from the closed position toward the fully-open position, and wherein rotation of the leadscrew in a second rotary direction causes translational movement of the drive nut in a closing direction for moving the vehicle door toward the closed position.
Regarding claim 13:
Ewing discloses a power swing door actuator for a vehicle door that is moveable relative to a vehicle body between a closed position and a fully-open position, the power swing door actuator comprising: 
a housing (58) mounted to the vehicle door; 
an electric motor (52) supported by the housing; 
a spindle drive mechanism including a leadscrew (59) supported for rotation by the housing and driven by the electric motor, and a drive nut (61) in threaded engagement with the leadscrew such that rotation of the leadscrew results in translational movement of the drive nut; 41Atty. Docket No. 028925-00819/710668US1 
an elongated connector link (60) having a first link segment pivotally connected to the drive nut and a second link segment pivotally connected to the vehicle body; and 
a door check mechanism (76) operably disposed between the connector link and the housing and configured to apply a biasing force on the connector link for mechanically holding the vehicle door in an intermediate open position in addition to the fully-open position, wherein the door check mechanism includes a first detent (68) and a second detent (70) associated with the housing and a detent follower (78) associated with the connector link such that the biasing force applied between the first detent and the detent follower acts to hold the vehicle door in the intermediate open position and the biasing force applied between the second detent and the detent follower acts to hold the vehicle door in the fully-open position.
Regarding claim 12:
Ewing discloses wherein the door check mechanism includes a spring-loaded follower (74 and 76) extending from the first link segment of the connector link and at least one retainer detent (70) formed in the housing, and wherein the spring-loaded follower is retained in the retainer detent when the vehicle door is located in the at least one intermediate open position (refer to Fig. 6).
Regarding claim 14:
Ewing discloses wherein the first and second detents are defined by a biasing arrangement (76) mounted within the housing and the detent follower is defined by a detent pin (78) extending from the first link segment of the connector link, and wherein the detent pin moves relative to the first and second detents of the biasing arrangement in response to movement of the vehicle door between the intermediate open and fully-open positions.

Claims 1-3, 5, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katsumura et al., US 3,398,484.
Regarding claim 1:
Katsumura discloses a power swing door actuator for a vehicle door that is moveable relative to a vehicle body between a closed position and a fully-open position, the power swing door actuator comprising: 
a housing (5) mounted to the vehicle door (4); 
a spindle drive mechanism including a leadscrew (8) rotatably supported by the housing and a drive nut (10) in threaded engagement with the leadscrew such that rotation of the leadscrew causes translational movement of the drive nut relative to the leadscrew; 
an electric motor (5) supported by the housing and configured to rotatably drive the leadscrew; 
an elongated connector link (12) having a first link segment pivotably connected to the drive nut (via 11) and a second link segment pivotably connected to the vehicle body (22); and 
a door check mechanism (29) operably disposed between the connector link and one of the housing and the vehicle door and configured to apply a biasing load on the connector link for mechanically holding the vehicle door in at least one intermediate open position in addition to the fully-open position, 
wherein rotation of the leadscrew in a first rotary direction causes translational movement of the drive nut in an opening direction for moving the vehicle door from the closed position toward the fully-open position, and wherein rotation of the leadscrew in a second rotary direction causes translational movement of the drive nut in a closing direction for moving the vehicle door toward the closed position.
Regarding claim 2:
Katsumura discloses wherein the drive nut (10) includes an outwardly extending pivot post (11) that is retained in a pivot aperture formed in the first link segment of the connector link.
Regarding claim 3:
Katsumara discloses wherein a pivotal connection is established between the second link segment of the connector link and a pivot bracket at 22) fixedly connected to the vehicle body.
Regarding claim 9:
Katsumara discloses wherein the housing includes a guide channel (9) within which the connector link (12) moves in response to movement of the vehicle door between the closed and fully-open positions, wherein the door check mechanism includes a check pad (28) formed on or secured within the guide channel and defining at least one detent (32), and a spring-loaded detent follower (31) extending from the first link segment of the connector link (12), and wherein the detent follower moves relative to the check pad and is retained in the at least one detent by the biasing load established between the check pad and the detent follower when the vehicle door is located in the at least one intermediate open position.

Allowable Subject Matter
Claims 4-8, 10-11, and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although all the claim elements are generally known in the prior art, the prior art could not be reasonably combined to arrive at the specific combination without improper hindsight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661.  The examiner can normally be reached on Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT W HERRING/Primary Examiner, Art Unit 3633